        Case 7:18-cr-00614-KMK Document 143 Filed 07/14/20 Page 1 of 2
                                         U.S. Department of Justice

                                               United States Attorney
                                               Southern District of New York

                                               United States District Courthouse
                                               300 Quarropas Street
                                               White Plains, New York 10601



                                               July 14, 2020

BY CM/ECF and ELECTRONIC MAIL

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
New York, New York 10601

      Re:    United States v. Simon Goldbrener, et al.,
             18 Cr. 614 (KMK)

Dear Judge Karas:

  The Government writes respectfully on behalf of all parties to request that this
Court adjourn all currently pending sentencing dates for all seven defendants to late
October 2020 or thereafter, as well as to set a universal schedule for sentencing mem-
oranda. As discussed below, the parties believe that this will result in a more efficient
use of the Court’s resources, and better enable to parties to prepare for those sen-
tencings in a way that provides the Court with accurate information and fully formu-
lated arguments.

  On August 27, 2018, a grand jury returned indictment 18 Cr. 614 (KMK), which
charged all seven defendants with participating in conspiracies and frauds involving
the E-Rate program. In light of, among other things, the volume of discovery (includ-
ing discovery in both English and Yiddish), and the nature of the case, the Court
granted several adjournments in the case, at the request of the defendants.

  Beginning on January 24, 2020, and going through February 12, 2020, all seven
defendants waived indictment and pleaded guilty to seven different superseding in-
formations, all pursuant to plea agreements. The Court set sentencing dates for all.

   In light of, among other things, delays wrought by COVID-19, the Court has been
granting piecemeal sentencing adjournment requests (all made with the consent of
the Government). In order to obviate the need for continued piecemeal requests, how-
ever, the Government has proposed—and all defendants have agreed—that the par-
ties ask the Court instead to grant universal adjournments. Such a universal adjourn-
ment would serve a series of purposes: (1) it would adjourn all of the sentencing dates
to late October, when it is more likely that the parties will be able to appear in person
            Case 7:18-cr-00614-KMK Document 143 Filed 07/14/20 Page 2 of 2

Hon. Kenneth M. Karas
July 14, 2020
Page 2 of 2

for sentencing hearings; (2) it would adjourn all of the sentencing dates until after
the major autumn Jewish holidays, during which holidays it would be difficult for the
defendants and many counsel adequately to prepare for sentencing; 1 and (3) in a case
where there will be significant overlap in factual and legal issues presented by vari-
ous defendants, it will allow the Court to review all the parties’ positions on these
issues at the same time, and the parties to determine what, if any issues, remain in
dispute at sentencing and what, if any, relief to seek from the Court (e.g., a Fatico
hearing) regarding those issues.

  Accordingly, the parties respectfully request that the current sentencing schedule
be adjourned to the following schedule:

        •    All defense sentencing submissions due on September 22, 2020

        •    The Government’s sentencing submission(s) due on October 12, 2020

        •    Sentencing hearings at the Court’s convenience, but no earlier than Oc-
             tober 26, 2020 2

    Please feel free to contact us with any questions or issues.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney


                                          By:   ___________________________________
                                                Michael D. Maimin
                                                Hagan C. Scotten
                                                Vladislav S. Vainberg
                                                Assistant United States Attorneys
                                                (914) 993-1952 / (212) 637-2410 / 1029

cc:     All counsel (via CM/ECF and electronic mail)

1In 2020, Rosh Hashanah begins on September 18, and concludes on September 20;
Yom Kippur begins on September 27, and concludes on September 28; Sukkot begins
on October 2, and concludes on October 9, and Shemini Atzeret and Simchat Torah
begin on October 9, and conclude on October 11.
2 Counsel for Susan Klein asks, as a courtesy, if the Court would schedule Ms. Klein’s
sentencing hearing on the later end of the schedule, because counsel is relatively new
to the case.
